CFNB FIRST QUARTER EARNINGS UP 14% ON STRONG GROWTH IN INTEREST INCOME RELATED TO 50% GROWTH IN LOAN PORTFOLIO IRVINE, CALIFORNIA, October 27 , 2016 California First National Bancorp (NASDAQ: CFNB; “CalFirst Bancorp” or the “Company”) net earnings of $1.96 million for the first quarter ended September 30, 2016 are up 13.6% from $1.72 million earned during the first quarter of fiscal 2016. Diluted earnings per share for the first quarter of fiscal 2017 of $0.19 were up 15.6% from $0.16 per share reported for the prior year first quarter. The greater increase in EPS reflects the benefit of fewer shares outstanding following the Company’s repurchase of stock during the third quarter of fiscal 2016. 2017 First Quarter Highlights New loan bookings of $52 million in the first quarter were down 22% from the prior year first quarter but the loan portfolio of $422.5 million at September 30, 2016 still increased 50.5% from September 30, 2015 and 4.6% from June 30, 2016. New lease and loan originations during the first quarter of fiscal 2017 were 21% below the historic peak set in the first quarter last year, but were strong enough to boost the backlog of approved lease and loan commitments to $117.4 million at September 30, 2016, up 31.3% from June 30, 2016. Total interest income for the first quarter increased 15.9%, driven by the loan growth and a slight increase in yields on commercial loans. Despite a 49.9% increase in interest expense, net interest income after provision for credit lossesincreased 12.3% due to a lower provision for credit losses. Non-performing assets were unchanged from June 2016, representing 0.15% of total assets at September 30, 2016. Capital remains strong, with Tier 1 common equity ratio of 24.8% at September 30, 2016 based on stockholders’ equity of $192.8 million and total assets of $884.0 million. Commenting on the results, Patrick E. Paddon, President and Chief Executive Officer, indicated, “During the first quarter, CalFirst continued to benefit from income growth related to the commercial loan portfolio. While the current environment continues to challenge the origination of leases, we have been able to focus resources on viable alternatives. As interest rates appear to be creeping up, our net interest margins continue to be pinched due to lower yielding loans representing a greater share of our interest earning assets, but we are still able to increase net interest income through growth in earning assets." Selected Interest-Earning Asset and Interest-Bearing Liability Data Quarter Ending Quarter Ending September 30, 2016 September 30, 2015 (dollars in thousands) Average Yield/ Average Yield/ Balance Rate Balance Rate Interest-earning assets Interest-earning deposits $ 113,406 0.53% $ 69,771 0.18% Investment securities 97,113 2.10% 80,852 2.19% Commercial loans 405,694 3.73% 258,882 3.58% Net investment in leases 223,493 5.00% 285,329 4.85% Total interest-earning assets $ 839,706 3.45% $ 694,834 3.60% Interest-bearing liabilities Deposits $ 631,323 1.20% $ 481,858 1.04% Borrowings 40,000 0.43% 42,000 0.35% Total interest-bearing liabilities $ 671,323 1.15% $ 523,858 0.99% Net interest spread 2.30% 2.61% Net interest margin 2.53% 2.85% 1) Net interest spread is equal to the difference between average yield on interest earning assets and average rate paid on interest-bearing liabilities. 2) Net interest margin represents net finance income as a percent of average interest earnings assets. Net Interest Income Total interest income for the first quarter ending September 30, 2016 increased 16% to $7.2 million from $6.2 million for the first quarter of fiscal 2016. This increase includes a $1.5 million, or 64%, increase in commercial loan income and $187,900 increase in investment income, offset by $664,300 decrease in finance income. The growth in commercial loan income reflected a 57% increase in average loan balances to $405.7 million from $258.9 million for the same period of the prior year, while the average yield increased 15 basis points to 3.73%. The decrease in finance income was due to a 22% decrease in average lease balances to $223.5 million that offset a 15 basis point improvement in the average yield. This change included the early termination of two leases that accelerated finance income and boosted the net yield in the quarter by 34 basis points (annualized). For the first quarter of fiscal 2017, investment income increased 40% as average cash and investment balances increased 40% to $210.5 million, while the average yield held steady at 1.26% as interest earned on cash balances increased by 35 basis points to offset lower securities’ yield. During the first quarter of fiscal 2017, interest expense paid increased 50% to $1.9 million from $1.3 million for the first quarter of the prior year, reflecting a 28% increase in the average balance of deposits and borrowings to $671.3 million from $523.9 million and 17 basis point increase in average rate paid to 1.15%. The increased interest cost is largely due to a 16 basis point increase in average cost of deposits to 1.20% on a $150 million increase in average deposit balances, with the total funding cost increase tempered by an 8 basis point increase on FHLB borrowings. The Company made a $300,000 provision for credit losses during the first quarter of fiscal 2017, which compared to a $500,000 provision made during the quarter ending September 30, 2015. The first quarter 2017 provision related to the growth in the loan portfolio since June 30, 2016 while the overall credit profile of the portfolios remained stable. As a result of the foregoing, net interest income after provision for credit losses increased 12% to $5.0 million from $4.5 million for the first quarter of the prior year. Non-interest income Total non-interest income for the first quarter of fiscal 2017 increased by 2.1% to $915,000 from $896,000 in the first quarter of the prior year due to as a 39% increase in income from end of term transactions offsetting a decline in gains realized on the sale of leases. Non-interest Expenses The Company’s non-interest expenses of $2.7 million reported for the quarter ended September 30, 2016 increased by $154,000 or 6.1% from $2.5 million in the first quarter of fiscal 2016. The increase reflected higher compensation expense recognized rather than deferred during the period. Leases and Loans First quarter 2017 lease and loan bookings of $82.0 million were 11% below the $91.7 million booked the prior year first quarter as a 19 % increase in lease bookings to $30.5 million was offset by lower volume of new loans booked. The total lease and loan portfolio at September 30, 2016 increased 17% to $646.8 million from $552.1 million at September 30, 2015, but was up less than 1% from $641.4 million at June 30, 2016. Transactions in process declined 6.5% from June 30, 2016 to $28.9 million at September 30, 2016. Investment Securities Investment securities of $97.6 million at September 30, 2016 are down 2% from $99.8 million at June 30, 2016, but up 23% from $79.6 million at September 30, 2015. The change since June 30, 2016 related to pay downs of $1.8 million and a decrease in unrealized gains in the value of the securities of $312,000. California First National Bancorp is a bank holding company with lending and bank operations based in Orange County, California. California First National Bank is an FDIC-insured national bank that gathers deposits using telephone, the Internet, and direct mail from a centralized location, and provides lease financing and commercial loans to businesses and organizations nationwide. This release contains forward-looking statements, which involve management assumptions, risks and uncertainties. The statements in this release that are not strictly historical in nature constitute “forward-looking statements.” Such statements include expectations regarding backlog of lease and loan commitments and growth in interest income and lease and loan bookings . Such forward-looking statements involve known and unknown risks, uncertainties and other factors that could cause actual results to be different from the results expressed or implied by such forward-looking statements . Consequently, if such management assumptions prove to be incorrect or such risks or uncertainties materialize, the Company’s actual results could differ materially from the results forecast in the forward-looking statements. All forward-looking statements are qualified in their entirety by this cautionary statement, and the Company undertakes no obligation to revise or update this release to reflect events or circumstances arising after the date hereof. For further discussion regarding management assumptions, risks and uncertainties, readers should refer to the Company’s 2016 Annual Report on Form 10-K. Page 2 of 4 CALIFORNIA FIRST NATIONAL BANCORP Consolidated Statements of Earnings (000's except per share data) Three months ended September 30, Percent Change Finance and loan income $ 6,583 $ 5,777 14.0% Investment interest income 661 473 39.7% Total interest income 7,244 6,250 15.9% Interest expense on deposits and borrowings 1,938 1,293 49.9% Net interest income 5,306 4,957 7.0% Provision for credit losses 300 500 (40.0)% Net interest income after provision for credit losses 5,006 4,457 12.3% Non-interest income Operating and sales-type lease income 584 143 308.4% Gain on sale of leases and leased property 234 688 (66.0) % Gain on sale of investment securities - 23 (100.0)% Other fee income 97 42 131.0% Total non-interest income 915 896 2.1% Non-interest expenses Compensation and employee benefits 1,887 1,741 8.4% Occupancy 174 169 3.0% Professional services 202 184 9.8% Other 422 437 (3.4)% Total non-interest expenses 2,685 2,531 6.1% Earnings before income taxes 3,236 2,822 14.7% Income taxes 1,278 1,098 16.4% Net earnings $ 1,958 $ 1,724 13.6% Basic earnings per common share $ 0.19 $ 0.16 15.6% Diluted earnings per common share $ 0.19 $ 0.16 15.6% Weighted average common shares outstanding 10,280 10,460 Diluted number of common shares outstanding 10,280 10,460 Page 3 of 4 CALIFORNIA FIRST NATIONAL BANCORP Consolidated Balance Sheets (000’s) September 30, June 30, Percent Change ASSETS Cash and short term investments $ 100,669 $ 105,094 (4.2)% Investment securities 97,648 99,801 (2.2)% Net receivables 1,925 1,333 44.4% Property for transactions in process 28,936 30,932 (6.5)% Net investment in leases 224,281 237,674 (5.6)% Commercial loans 422,506 403,736 4.6% Income tax receivable 51 121 (57.9)% Other assets 5,000 5,036 (0.7)% Discounted lease rentals assigned to lenders 3,034 4,449 (31.8)% $ 884,050 $ 888,176 (0.5)% LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 2,103 $ 1,697 23.9% Income taxes payable, including deferred taxes 12,356 12,674 (2.5) % Deposits 629,680 633,147 (0.5)% Borrowings 40,000 40,000 0.0% Other liabilities 4,095 5,187 (21.1)% Non-recourse debt 3,034 4,449 (31.8)% Total liabilities 691,268 697,154 (0.8)% Stockholders' Equity 192,782 191,022 0.9% $ 884,050 $ 888,176 (0.5)% Page 4 of 4
